Citation Nr: 1013390	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for left 
upper extremity peripheral neuropathy.

3.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from August 1964 to 
August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions in March 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board video hearing in August 2009.  A transcript 
of the hearing is of record.

The Veteran has argued that his PTSD and left upper extremity 
peripheral neuropathy are worse than when rated by the RO.  
Specifically, the Veteran has noted that he recently 
experienced increased anxiety and aggravation, and had become 
more aggressive.  With regards to neuropathy, the Veteran 
stated that he experiences cramping, has trouble with 
sensation, and can not grip or carry items with his left 
hand.  See October 2008 substantive appeal (Form 9), and 
August 2009 Board hearing transcript, pg. 14, 19.

Considering that the Veteran has argued that his PTSD and 
left upper extremity peripheral neuropathy are now worse, and 
the Veteran has not been thoroughly examined by VA to assess 
the severity of his disabilities since May 2007, when the 
Veteran was afforded peripheral neuropathy and PTSD 
examinations, the Board finds it necessary to secure 
additional examinations to ascertain the Veteran's level of 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).

With respect to PTSD, the examiner should take into account 
and reconcile, if possible, a May 2008 mental health 
medication management note, wherein it was reported that the 
Veteran was not having thoughts about hurting or killing 
himself, and an October 2008 mental health medication 
management note, wherein it was reported that the Veteran 
continued to have suicidal ideation.  The examiner should 
also consider the May 2007 VA examination report showing that 
the Veteran's PTSD symptoms were "moderate" and had 
persisted for years.  The examiner stated that he did not see 
evidence that there would be a significant change in the 
Veteran's functioning over the next 6-12 months, and noted 
that the Veteran's PTSD did not preclude employment.  He 
found no evidence of suicidal or homicidal ideation, no 
impairment in thought processing or communication, and no 
evidence of grossly impaired social functioning.  

Regarding left upper extremity peripheral neuropathy, a May 
2007 VA examiner found mild sensory peripheral neuropathy 
secondary to diabetes, noting that motor strength was good in 
all four extremities, and deep tendon reflexes were 1+ 
biceps, triceps, and brachioradialis.  At this examination, 
the Veteran noted that he had tingling and numbness in both 
hands, although he did not experience burning.

As noted above, because the Veteran has argued that his PTSD 
and left upper extremity peripheral neuropathy are now worse, 
and the last VA examinations were conducted in May of 2007, 
about three years ago, the Board finds that the Veteran 
should be afforded new VA examinations to assess the current 
severity of his PTSD and left upper extremity peripheral 
neuropathy.

Finally, on remand, an opinion should be obtained as to 
whether the Veteran's service-connected PTSD and diabetes 
with peripheral neuropathy in each extremity combine to cause 
unemployability.  During his 2009 Board hearing, the Veteran 
argued that he was unemployable due to his PTSD and diabetes, 
noting that he was having trouble with his mental condition 
at the time he left his employment with Firestone in 1995, 
and also stated that he had a history of passing out on the 
job due to low blood sugar.  A December 2008 opinion by R.G., 
LMSW, noted that the Veteran was being treated for diabetic 
neuropathy, chronic pain, COPD, sleep apnea and hypertension, 
and also stated that the Veteran had significant memory 
deficits.  Mr. G. stated that in view of the above, it was 
his opinion that the Veteran was unemployable.  However, 
examiners at May 2007 VA examinations noted that the Veteran 
was not currently having any symptoms or complaints from his 
diabetes other than neuropathy, and described the Veteran's 
peripheral neuropathy in all four extremities as "mild."  
The May 2007 examiner also stated that PTSD did not make the 
Veteran unemployable.  Nevertheless, because of the Veteran's 
statements at his 2009 Board hearing, Mr. G.'s 2008 
statement, in addition to the fact that the claim is being 
remanded to determine if his PTSD and left upper extremity 
peripheral neuropathy have increased in severity, the Board 
finds that it would be helpful to secure additional medical 
evidence as to the effect of service-connected disability on 
the Veteran's employability.  The examiner should take into 
account that the ultimate question is whether the Veteran, 
because of service-connected disabilities, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a 
VA neurological examination to determine 
the degree of disability caused by 
service-connected left upper extremity 
peripheral neuropathy.  The claims file 
should be made available to the examiner 
for review.  Specifically, the examiner 
should identify the nerves involved in 
the Veteran's neuropathy (radial, median 
and/or ulnar), and assess the sensory and 
motor function impairment caused by each 
affected nerve.  The examiner should 
offer an opinion as to whether there is 
"mild," "moderate," or "severe" 
incomplete paralysis of each of the 
respective nerves (radial, medial and 
ulnar).

2.  The AOJ should also schedule an 
examination to determine the current 
severity of the Veteran's service-
connected diabetes.  The claims file 
should be made available for the examiner 
to review.  Findings should be made 
necessary to apply the pertinent rating 
criteria, in this case, 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

3.  After the diabetes and neuropathy 
examination reports have been prepared 
and included in the claims file, the 
Veteran should be examined by a 
psychiatrist to determine the current 
level of disability caused by his 
service-connected PTSD and to ascertain 
whether all service-connected 
disabilities (physical and psychological) 
combine to make the Veteran unemployable.  
The claims folder should be made 
available to the examiner.  The examiner 
should consider, along with the entire 
file, the Veteran's August 2009 hearing 
testimony, May and October 2008 mental 
health medication management notes, and 
the May 2007 VA examination, discussed 
above, and make findings necessary to 
apply the rating criteria for PTSD.  The 
examiner should comment on the Veteran's 
level of occupational impairment caused 
by PTSD symptoms and assign a global 
assessment of functioning (GAF) score, 
with its meaning explained in the context 
of the rating criteria.  Lastly, taking 
into consideration the severity of the 
Veteran's service-connected PTSD, 
diabetes, and peripheral neuropathy, the 
examiner should offer an opinion as to 
whether the Veteran's service-connected 
disabilities combine to make him 
unemployable.  (In making an assessment 
as to whether the Veteran is capable of 
obtaining or retaining gainful 
employment, the examiner should only take 
into account his service-connected 
disabilities, and should not consider 
non-service connected disabilities.)  

4.  The AOJ should make sure that the 
examination reports comply with this 
remand and the questions presented in the 
examination requests, especially with 
respect to the applicability of 
examination findings to the rating 
criteria, in addition to an opinion as to 
whether his service-connected 
disabilities make the Veteran 
unemployable.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information and evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

